Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/06/2019.
Claims 1-25 are pending, where claims 1 and 13 are independent.
This application claims the priority benefit of the provisional application no. 62/517427 filed on 06/09/2017 incorporated herein. 
This application claims the priority benefit of the International application no. PCT/US2018/036481 filed on 06/07/2018 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/06/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) because: 
In Fig.1, reference 165 is not disclosed in the specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification Objection 
The disclosure is objected to because of the following informalities: 
The reference character "102" disclosed in the specification in para [0033] is missing in Fig.1. Appropriate correction is required.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 



Claims 1-25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Shah, et al. (USPGPub No. 2013/0345995 A1) in view of Kraft, (USPGPub No. 20140014291 A1). 

As to claims 1 and 14, Shah discloses A method for commissioning an air handler including an indoor blower and a motor to match a ducted application in a heating, ventilation, and cooling (HVAC) system (Shah [0002] “air flow control algorithms in an indoor air handling unit of a ducted HVAC system - over the full operating range of the air handler - air flow for commissioning or diagnosis” [abstract] [0003-07] [0013- 20] see Fig. 1-3), comprising: 
obtaining product and operational information regarding at least one HVAC system components including the motor and the blower (Shah [abstract] “determining an air flow of an air handler including an indoor blower and a motor coupled to a heating, ventilation, and cooling (HVAC) system, includes receiving a signal indicative of an air flow at an extreme operating range of the HVAC system; receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler” [0003-07] [0013-20] see Fig. 1-3); 
communicating a commanded torque to the motor; operating the motor at the commanded torque (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3); 
receiving a motor signal indicative of an operating characteristic of the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] see Fig. 1-3); and 
determining at least an operational air flow based on at least the commanded torque, the operating characteristic, and the operational information (Shah [abstract] “determining an air flow of an air handler including an indoor blower and a motor coupled to a heating, ventilation, and cooling (HVAC) system, includes receiving a signal indicative of an air flow at an extreme operating range of the HVAC system; receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler” [0003-07] [0013-20] see Fig. 1-3); 
comparing an operational air flow to a desired airflow for a particular configuration of the HVAC system based on the operational information (Shah [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate. If these values are equal, flow proceeds to 235. If the estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque. At 255, the blower is accelerated to the new torque and the new blower speed - process then continues to 230” [Equations 1-33] [abstract] [0003-07] [0013- 20] see Fig. 1-3); and 

But, Shah does not explicitly teach identifying and communicating a new commanded torque to the motor if the difference between the operational airflow and the desired airflow exceeds a selected tolerance.
However, Kraft discloses identifying and communicating a new commanded torque to the motor if the difference between the operational airflow and the desired airflow exceeds a selected tolerance (Kraft [0047-60] “receiving the correlated feedback values, the airflow control algorithm 300 compare the correlated feedback values to the desired control values and attempt to correct any errors by adjusting the desired control values and sending new desired control values” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6, error inherently provides the difference).
Shah and Kraft are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain HVAC and motor.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities difference between the operational airflow and the desired airflow, as taught by Shah, and incorporating error between desired and feedback (operating) value inherently disclose the difference, as taught by Kraft.  

As to claims 2 and 14, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising iteratively repeating the communicating a commanded torque, operating, receiving, determining, comparing, and identifying steps periodically if the difference between the operational airflow and the desired airflow exceeds the selected tolerance (Shah [0013- 20] “Operation of the motor 115 at this commanded torque level ensures the delivery of the desired air flow. This process is repeated periodically with updated values of desired air flow and motor speed” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate. If these values are equal, flow proceeds to 235. If the estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque. At 255, the blower is accelerated to the new torque and the new blower speed - process then continues to 230” [Equations 1-33] [abstract] [0003-07] [0013- 20] see Fig. 1-3).

As to claims 3 and 17, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the communicating with the motor includes transmitting and receiving information via a user device on at least one of a motor control bus, a system control bus, a wired system network, and a wireless system network (Shah [0013- 20] “determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claim 4, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 3, wherein the torque command is transmitted via at least one of an air handler controller in operable communication with at least one of the motor, the user device, and the system control unit; a user device in operable communication with at least one of the motor, the air handler controller and the system controller; and a system control unit in operable communication with at least one of the air handler controller, the user device, and the motor (Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3, displayed to the technician obviously provides user devices).

As to claims 5 and 18, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the obtaining product and operational information includes at least one of: type of motor, type of blower, motor model, blower model, motor size, motor operational constraints, and blower operational constraints (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).

As to claims 6 and 19, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the receiving a motor signal comprises receiving the signal at a user device in operable communication with at least one of the system controller, the air handler controller, and the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).

As to claims 7 and 20, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1 wherein the operating characteristic is indicative of the rotational speed of the motor (Shah [abstract] “receiving operational constants of the air handler, the operational constants representing performance characteristics of the air handler; transmitting a torque command to the motor; receiving a motor signal indicative of an operating speed of the motor; and determining the air flow using at least the operating speed and the operational constants” [0003-07] [0013-20] see Fig. 1-3).


The combination further discloses The method of claim 1, further comprising displaying at least one of the operating characteristic and operational information of the motor (Shah [0013- 20] “air flow controlled and delivered to the current needs of the system operating mode - static pressure and blower motor power determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis - operating parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 9 and 22, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the determining the operational air flow is identified by at least one of a signal provided by the motor, a look up table, and equation or formula (Shah [0013- 20] “air flow controlled and delivered to the current needs of the system operating mode - static pressure and blower motor power determined and displayed to the installing or service technician. The accurate determination of these parameters eliminates the need for field measurement for commissioning or diagnosis - operating parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 12 and 23, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein determining the operational air flow includes comparing the operational airflow to expected parameters to provide a certification of the air handler (Shah [0013- 20] “operating parameters compared to published, expected parameters to provide a certification that the air handler meets the published parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 11 and 24, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the desired airflow is based on previously established testing and empirical data for a given air handler configuration (Shah [0013- 20] “operating parameters compared to published, expected parameters to provide a certification that the air handler meets the published parameters” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

As to claims 12 and 25, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the selected tolerance is at least one of: of +/−10% of the target airflow, +/−7% of target airflow, +/−5% of target airflow, +/−2% of target airflow, and +/−1% of target airflow (Kraft [0047-63] “receiving the correlated feedback values, the airflow control algorithm 300 compare the correlated feedback values to the desired control values and attempt to correct any errors by adjusting the desired control values and sending new desired control values - variable ranging from 1 percent to 100 percent with a 1 percent increment, i.e., k is 1 percent, 2 percent, 3 percent, 4 percent, 5 percent, . . . 50 percent, 51 percent, 52 percent, . . . , 95 percent, 96 percent, 97 percent, 98 percent, 99 percent, or 100 percent” [Table 1-8] [0005-07] [0015-30] see Fig. 1-6, correct any error to the desired air flow inherently provides any selected tolerance).

As to claim 15, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
The combination further discloses The system of claim 13, further including at least one of an air handler controller in operable communication with at least one of the at least one of the motor, the air handler control unit, and the user device, at least one of the air handler controller and system controller configured to execute the method for commissioning the air handler (Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3, displayed to the technician obviously provides user devices).

As to claim 16, the combination of Shah and Kraft disclose all the limitations of the base claims as outlined above.  
(Shah [0013- 20] “static pressure and blower motor power are determined and displayed to the installing or service technician - determination of these parameters - for field measurement for commissioning or diagnosis -  system control unit 105 is in operative communication with the air handler controller 110 over system communication bus 135, which communicates signals between the system control unit 105 and the air handler controller 110 - bi-directional flow of information between the system control unit 105 and the air handler controller 110 - variable speed motor 115 receives operational torque commands from the air handler controller 110 and impels blades of the blower 120 at the commanded motor operating torque” [0055-58] “In 245 estimated air mass flow rate is compared to the air mass flow rate - estimated air mass flow rate does not equal the air mass flow rate then flow proceeds to 250 where a new value is calculated for the torque” [Equations 1-33] [abstract] [0003-07] see Fig. 1-3).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See as a whole and 2123.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Ocean, et al. USPGPub No. 2013/0288589 A1.
Arensmeier, et al. USP No. 9,551,504 B2. 
Mills, USP No. 6,994,620 B2. 
Meyer, USPGPub No. 2015/0338314 A1. 
Puanen, et al. USP No. 8,738,185 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Md Azad/
Primary Examiner, Art Unit 2119